DETAILED ACTION
This FINAL action is in response to Application No. 16/622,916 originally filed 12/14/2019. The amendment presented on 11/23/2021 which provides amendments to claims 1, 9, and 17 is hereby acknowledged. Currently Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Office notes that Han expressly shows the pixels being commonly connected and further introduces the prior art of Xu et al. U.S. Patent Application Publication No. 2020/0265765 A1 as this expressly shows that the common electrode would be planar across the region of display. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. U.S. Patent Application Publication No. 2019/0066624 A1 hereinafter Han and Xu et al. U.S. Patent Application Publication No. 2020/0265765 A1 hereinafter Xu.

Consider Claim 1:
	Han discloses a driving method, applied to a display panel, which comprises (Han, See Abstract.)
	a plurality of display regions arranged along a horizontal direction, in which one of the display regions is a reference region and the others of the display regions are to-be-calibrated regions, (Han, [0050], [0051] The display device can comprise a plurality of pixel unit rows, each pixel unit row comprising a plurality of pixel units.  The display device further comprises common electrodes connected with the plurality of pixel unit rows correspondingly.  The pixel units perform display based on the compensation voltage inputted by the feedback circuit 30.”)
	the display panel comprising source electrodes and a common electrode, the driving method comprising: (Han, [0037] FIG. 3 shows a schematic view of a connection relationship of a pixel unit according to an embodiment of the present disclosure.  FIG. 3 explains the connection relationship of the pixel unit by taking one pixel unit 1011 in the pixel unit row 101 as the example.  One end of the pixel unit 1011 is connected to the common electrode 102, and the other end thereof is connected to a switch transistor 110 which controls ON and OFF of the pixel unit 1011.  The data signal input end 107 for the pixel unit 1011 is connected to a first electrode of the switch transistor 110.”)
	obtaining a common electrode feedback voltage of the reference region and the common electrode feedback voltage of the to-be-calibrated regions, wherein the common electrode feedback voltages are obtained by detecting the voltages on the … common electrode; (Han, [0052], In an embodiment, the collecting part 301 can select two adjacent common electrodes (e.g., 102 and 104) and collect voltages of the two adjacent common electrodes (e.g., 102 and 104).”)
(Han, [0052], “The comparing part 302, after obtaining a comparison result, feeds back the comparison result to the compensating part 303.  The compensating part 303, when the comparison result meets the preset condition, compensates input voltages of pixel units in two pixel unit rows (e.g., 101 and 103) corresponding to the two adjacent common electrodes 102 and 104, so as to enable the voltages on the pixel units in the two pixel unit rows 101 and 103 to be consistent, thereby enabling, after voltage compensation, the display brightnesses of the pixel units in the two pixel unit rows 101 and 103 to be consistent (e.g., same or approximate), so as to avoid stripes.  In addition, the compensating part 303, when the comparison result does not meet the preset condition, informs the collecting part 301 to reselect another two adjacent common electrodes.  In such a case, the collecting part 301 is further configured to, when the comparison result does not meet the preset condition, reselect another two adjacent common electrodes and collect voltages of the reselected two adjacent common electrodes.”)
	outputting the compensated source voltage to a corresponding source electrode of the to-be-calibrated regions. (Han, [0053], “Since the feedback circuit has compensated the voltages inputted to the pixel units, voltages of the pixel units in two adjacent pixel unit rows after compensation are the same, thereby enabling the display brightnesses of the pixel units in the two adjacent pixel unit rows to be the same, so as to avoid stripes.”)
	Han, while showing the regions being commonly connected to the common electrode does not specify that the common electrode which is planar and disposed across the plurality of display regions. 
	Xu however teaches it was a technique known to those having ordinary skill in the art before the effective filing date of the invention to provide a panel with the common electrode which is planar and disposed across the plurality of display regions. (Xu, [0096], “Illustratively, for a display device, as shown in FIG. 3, the display device includes a display panel, a common electrode located in the display panel, and a common voltage input region C that provides a common voltage to the common electrode.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a common electrode being planar, as this was a known technique in the art in view of Xu and would have been utilized for the purpose of providing these regions with different voltages thereby avoiding the horizontal white line that occurs in the display of the display device. (Xu, [0106])

Consider Claim 2:
	Han discloses the driving method according to claim 1, wherein compensating the source voltage of the to-be-calibrated regions based on the common electrode feedback voltage of the reference region and the common electrode feedback voltage of the to-be-calibrated regions to obtain the compensated source voltage comprises: comparing the common electrode feedback voltage of the reference region with the common electrode feedback voltage of the to-be-calibrated regions to obtain a difference between the common electrode feedback voltages of the reference region and the to-be-calibrated regions; and compensating a corresponding source voltage of the to-be-calibrated regions based on the difference between the common electrode feedback voltages of the reference region and the to-be-calibrated regions to obtain the compensated source voltage. (Han, [0041-0057], [0052], “The comparing part 302, after obtaining a comparison result, feeds back the comparison result to the compensating part 303.  The compensating part 303, when the comparison result meets the preset condition, compensates input voltages of pixel units in two pixel unit rows (e.g., 101 and 103) corresponding to the two adjacent common electrodes 102 and 104, so as to enable the voltages on the pixel units in the two pixel unit rows 101 and 103 to be consistent, thereby enabling, after voltage compensation, the display brightnesses of the pixel units in the two pixel unit rows 101 and 103 to be consistent (e.g., same or approximate), so as to avoid stripes.  In addition, the compensating part 303, when the comparison result does not meet the preset condition, informs the collecting part 301 to reselect another two adjacent common electrodes.  In such a case, the collecting part 301 is further configured to, when the comparison result does not meet the preset condition, reselect another two adjacent common electrodes and collect voltages of the reselected two adjacent common electrodes.”)

Consider Claim 3:
	Han discloses the driving method according to claim 1, wherein the display panel comprises a first display region and a second display region, and the first display region is the reference region and the second display region is the to-be-calibrated region, wherein obtaining the common electrode feedback voltage of the reference region and the common electrode feedback voltage of the to-be-calibrated regions comprises: obtaining the common electrode feedback voltage of the first display region and the common electrode feedback voltage of the second display region, (Han, [0043], “The collecting part 301 is configured to select two adjacent common electrodes and collect voltages of the two adjacent common electrodes.  The comparing part 302 is configured to compare the collected voltages of the two adjacent common electrodes and obtain a comparison result.  The compensating part 303 is configured to, when the comparison result meets a preset condition, compensate input voltages of pixel units in two pixel unit rows corresponding to the two adjacent common electrodes based on the comparison result, so as to enable the voltages applied on the pixel units in the two pixel unit rows to be consistent.”)
	 wherein compensating the source voltage of the to-be-calibrated regions based on the common electrode feedback voltage of the reference region and the common electrode feedback voltage of the to-be-calibrated regions to obtain the compensated  (Han, [0041-0057], [0052], “The comparing part 302, after obtaining a comparison result, feeds back the comparison result to the compensating part 303.  The compensating part 303, when the comparison result meets the preset condition, compensates input voltages of pixel units in two pixel unit rows (e.g., 101 and 103) corresponding to the two adjacent common electrodes 102 and 104, so as to enable the voltages on the pixel units in the two pixel unit rows 101 and 103 to be consistent, thereby enabling, after voltage compensation, the display brightnesses of the pixel units in the two pixel unit rows 101 and 103 to be consistent (e.g., same or approximate), so as to avoid stripes.  In addition, the compensating part 303, when the comparison result does not meet the preset condition, informs the collecting part 301 to reselect another two adjacent common electrodes.  In such a case, the collecting part 301 is further configured to, when the comparison result does not meet the preset condition, reselect another two adjacent common electrodes and collect voltages of the reselected two adjacent common electrodes.”)

Consider Claim 4:
	Han discloses the driving method according to claim 3, wherein the display panel further comprises a third display region, the second display region and the third display region are the to-be-calibrated regions, and the reference region is located at a middle part of the display panel and the reference region is located between the second display region and the third display region, wherein obtaining the common electrode feedback voltage of the reference region and the common electrode feedback voltage of the to-be-calibrated regions comprises: obtaining the common electrode feedback voltage of the third display region; (Han, [0043], “The collecting part 301 is configured to select two adjacent common electrodes and collect voltages of the two adjacent common electrodes.  The comparing part 302 is configured to compare the collected voltages of the two adjacent common electrodes and obtain a comparison result.  The compensating part 303 is configured to, when the comparison result meets a preset condition, compensate input voltages of pixel units in two pixel unit rows corresponding to the two adjacent common electrodes based on the comparison result, so as to enable the voltages applied on the pixel units in the two pixel unit rows to be consistent.”)
	wherein compensating the source voltage of the to-be-calibrated regions based on the common electrode feedback voltage of the reference region and the common electrode feedback voltage of the to-be-calibrated regions to obtain the compensated source voltage comprises: compensating the source voltage of the third display region based on the common electrode feedback voltage of the first display region and the common electrode feedback voltage of the third display region to obtain the compensated source voltage of the third display region. (Han, [0041-0057], [0052], “The comparing part 302, after obtaining a comparison result, feeds back the comparison result to the compensating part 303.  The compensating part 303, when the comparison result meets the preset condition, compensates input voltages of pixel units in two pixel unit rows (e.g., 101 and 103) corresponding to the two adjacent common electrodes 102 and 104, so as to enable the voltages on the pixel units in the two pixel unit rows 101 and 103 to be consistent, thereby enabling, after voltage compensation, the display brightnesses of the pixel units in the two pixel unit rows 101 and 103 to be consistent (e.g., same or approximate), so as to avoid stripes.  In addition, the compensating part 303, when the comparison result does not meet the preset condition, informs the collecting part 301 to reselect another two adjacent common electrodes.  In such a case, the collecting part 301 is further configured to, when the comparison result does not meet the preset condition, reselect another two adjacent common electrodes and collect voltages of the reselected two adjacent common electrodes.”)

Consider Claim 5:
Han discloses the driving method according to claim 3, wherein compensating the source voltage of the second display region based on the common electrode feedback voltage of the first display region and the common electrode feedback voltage of the second display region to obtain the compensated source voltage of the second display region comprises: obtaining the source voltage corresponding to the second display region; and (Han, [0043], “The collecting part 301 is configured to select two adjacent common electrodes and collect voltages of the two adjacent common electrodes.  The comparing part 302 is configured to compare the collected voltages of the two adjacent common electrodes and obtain a comparison result.  The compensating part 303 is configured to, when the comparison result meets a preset condition, compensate input voltages of pixel units in two pixel unit rows corresponding to the two adjacent common electrodes based on the comparison result, so as to enable the voltages applied on the pixel units in the two pixel unit rows to be consistent.”)
	 adding up the source voltage corresponding to the second display region and a difference between the common electrode feedback voltages of the first display region and the second display region to obtain the compensated source voltage of the second display region. (Han, [0041-0057], [0048], “In this embodiment, the compensating part 303 compensates input voltages of data signal input ends of the pixel units in two pixel unit rows (e.g., 101 and 103) corresponding to the two adjacent common electrodes (e.g., 102 and 104) based on the difference value of the voltages obtained by the comparing part 302, so as to enable the voltages applied on the pixel units in the two pixel unit rows (e.g., 101 and 103) to be consistent, thereby enabling the display brightnesses of the pixel units in the two pixel unit rows (e.g., 101 and 103) to be the same, so as to avoid stripes.  Compensating input voltages of pixel units in the two pixel unit rows (e.g., 101 and 103) can comprise compensating the input voltages of the pixel units in one (e.g., 101) of the two pixel unit rows, and can also comprise compensating input voltage of pixel units in the other (e.g., 103) of the two pixel unit rows, and can further comprise compensating the input voltages of the pixel units in the two pixel unit rows 101 and 103 simultaneously.  This is not defined specifically in the embodiments of the present disclosure, and can be set based on actual conditions. z”)

Consider Claim 6:
	Han discloses the driving method according to claim 1, wherein before obtaining the common electrode feedback voltage of the reference region and the common electrode feedback voltage of the to-be-calibrated regions, the method further comprises: correcting the common electrode feedback voltage of the reference region to be a predetermined voltage. (Han, [0041-0057],  [0053], “In this embodiment, as shown in FIG. 4, the feedback circuit 30 comprises a collecting part 301, a comparing part 302 and a compensating part 303 connected sequentially.  The common electrodes in the display device are connected to the collecting part 301 in the feedback circuit 30, the pixel units in the display device are connected to the compensating part 303 in the feedback circuit 30.  The feedback circuit 30 collects and compares voltages of two adjacent common electrodes in the display device, and compensates voltages of the pixel units in the display device based on the comparison result.  The pixel units in the display device perform display based on the compensation voltages inputted by the feedback circuit 30.  Since the feedback circuit has compensated the voltages inputted to the pixel units, voltages of the pixel units in two adjacent pixel unit rows after compensation are the same, thereby enabling the display brightnesses of the pixel units in the two adjacent pixel unit rows to be the same, so as to avoid stripes.”)

Consider Claim 7:
	Han discloses the driving method according to claim 1, wherein the common electrode of the first display region is provided with a first voltage feedback pin, the common electrode of the to-be-calibrated regions is provided with at least one second voltage feedback pin, and obtaining the common electrode feedback voltage of the  (Han, [0041-0057], [0052], “The feedback circuit comprised by the display device can be for example the feedback circuit 30 as shown in FIG. 4.  Two ends of the feedback circuit 30 can be connected to one end of a pixel unit and one end of a common electrode respectively.  The collecting part 301 of the feedback circuit 30 is connected with the common electrodes 102, 104, 106, and the compensating part 303 of the feedback circuit 30 is connected with the pixel units in the pixel unit rows 101, 103, 105.”)

Consider Claim 8:
	Han discloses the driving method according to claim 7, wherein the first voltage feedback pin and the at least one second voltage feedback pin are located at a same side of the common electrode, a common electrode input voltage is inputted to the common electrode at a side of the common electrode where the first voltage feedback pin and the second voltage feedback pin are disposed, wherein correcting the common electrode feedback voltage of the reference region to be the predetermined voltage comprises: correcting the common electrode feedback voltage of the reference region to the predetermined voltage by adjusting the common electrode input voltage. (Han, [0041-0057], [0052], “The feedback circuit comprised by the display device can be for example the feedback circuit 30 as shown in FIG. 4.  Two ends of the feedback circuit 30 can be connected to one end of a pixel unit and one end of a common electrode respectively.  The collecting part 301 of the feedback circuit 30 is connected with the common electrodes 102, 104, 106, and the compensating part 303 of the feedback circuit 30 is connected with the pixel units in the pixel unit rows 101, 103, 105.”)

Consider Claim 9:
	Han discloses a display panel, comprising (Han, See Abstract.)
	a comparing circuit and a calibrating circuit that are coupled to each other, the display panel comprising a plurality of display regions arranged along a horizontal direction, in which one of the display regions is a reference region and the others of the display regions are to-be-calibrated regions, (Han, [0042], “The feedback circuit 30 can comprise a collecting part 301, a comparing part 302 and a compensating part 303 connected sequentially.  One end of the collecting part 301 is connected with the comparing part 302, the other end thereof is connected with common electrodes (e.g., 102, 104, 106) of the display device as shown in FIG. 1.  One end of the compensating part 303 is connected with the comparing part 302, the other end thereof is connected with pixel units of the display device as shown in FIG. 1.”)
	the display panel comprising source electrodes and a common electrode; (Han, [0050], [0051] The display device can comprise a plurality of pixel unit rows, each pixel unit row comprising a plurality of pixel units.  The display device further comprises common electrodes connected with the plurality of pixel unit rows correspondingly.  The pixel units perform display based on the compensation voltage inputted by the feedback circuit 30.”)
	the comparing circuit, connected to the common electrodes of the reference region and the to-be-calibrated regions, configured to obtain a common electrode feedback voltage of the reference region and the common electrode feedback voltage of the to-be-calibrated regions; (Han, [0052], “The comparing part 302, after obtaining a comparison result, feeds back the comparison result to the compensating part 303.  The compensating part 303, when the comparison result meets the preset condition, compensates input voltages of pixel units in two pixel unit rows (e.g., 101 and 103) corresponding to the two adjacent common electrodes 102 and 104, so as to enable the voltages on the pixel units in the two pixel unit rows 101 and 103 to be consistent, thereby enabling, after voltage compensation, the display brightnesses of the pixel units in the two pixel unit rows 101 and 103 to be consistent (e.g., same or approximate), so as to avoid stripes.  In addition, the compensating part 303, when the comparison result does not meet the preset condition, informs the collecting part 301 to reselect another two adjacent common electrodes.  In such a case, the collecting part 301 is further configured to, when the comparison result does not meet the preset condition, reselect another two adjacent common electrodes and collect voltages of the reselected two adjacent common electrodes.”)
	the calibrating circuit, configured to compensating a source voltage of the to-be-calibrated regions based on the common electrode feedback voltage of the reference region and the common electrode feedback voltage of the to-be-calibrated regions to obtain a compensated source voltage, wherein the common electrode feedback voltages are obtained by detecting the voltages on the … common electrode; and (Han, [0041-0057], [0052], “In addition, the compensating part 303, when the comparison result does not meet the preset condition, informs the collecting part 301 to reselect another two adjacent common electrodes.  In such a case, the collecting part 301 is further configured to, when the comparison result does not meet the preset condition, reselect another two adjacent common electrodes and collect voltages of the reselected two adjacent common electrodes.”)
	the calibrating circuit, configured to output the compensated source voltage to a corresponding source electrode of the to-be-calibrated regions. (Han, [0053], “Since the feedback circuit has compensated the voltages inputted to the pixel units, voltages of the pixel units in two adjacent pixel unit rows after compensation are the same, thereby enabling the display brightnesses of the pixel units in the two adjacent pixel unit rows to be the same, so as to avoid stripes.”) 
	Han, while showing the regions being commonly connected to the common electrode does not specify that the common electrode which is planar and disposed across the plurality of display regions. 
	Xu however teaches it was a technique known to those having ordinary skill in the art before the effective filing date of the invention to provide a panel with the common electrode which is planar and disposed across the plurality of display regions. (Xu, [0096], “Illustratively, for a display device, as shown in FIG. 3, the display device includes a display panel, a common electrode located in the display panel, and a common voltage input region C that provides a common voltage to the common electrode.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a common electrode being planar, as this was a known technique in the art in view of Xu and would have been utilized for the purpose of providing these regions with different voltages thereby avoiding the horizontal white line that occurs in the display of the display device. (Xu, [0106])


Consider Claim 10:
	Han discloses the display panel according to claim 9, wherein compensating the source voltage of the to-be-calibrated regions based on the common electrode feedback voltage of the reference region and the common electrode feedback voltage of the to-be-calibrated regions to obtain the compensated source voltage comprises: comparing the common electrode feedback voltage of the reference region with the common electrode feedback voltage of the to-be-calibrated regions to obtain a difference between the common electrode feedback voltages of the reference region and the to-be-calibrated regions; and (Han, [0041-0057], [0042], “The feedback circuit 30 can comprise a collecting part 301, a comparing part 302 and a compensating part 303 connected sequentially.  One end of the collecting part 301 is connected with the comparing part 302, the other end thereof is connected with common electrodes (e.g., 102, 104, 106) of the display device as shown in FIG. 1.  One end of the compensating part 303 is connected with the comparing part 302, the other end thereof is connected with 
pixel units of the display device as shown in FIG. 1.”)
 (Han, [0041-0057], [0052], “The comparing part 302, after obtaining a comparison result, feeds back the comparison result to the compensating part 303.  The compensating part 303, when the comparison result meets the preset condition, compensates input voltages of pixel units in two pixel unit rows (e.g., 101 and 103) corresponding to the two adjacent common electrodes 102 and 104, so as to enable the voltages on the pixel units in the two pixel unit rows 101 and 103 to be consistent, thereby enabling, after voltage compensation, the display brightnesses of the pixel units in the two pixel unit rows 101 and 103 to be consistent (e.g., same or approximate), so as to avoid stripes.  In addition, the compensating part 303, when the comparison result does not meet the preset condition, informs the collecting part 301 to reselect another two adjacent common electrodes.  In such a case, the collecting part 301 is further configured to, when the comparison result does not meet the preset condition, reselect another two adjacent common electrodes and collect voltages of the reselected two adjacent common electrodes.”)

Consider Claim 11:
	Han discloses the display panel according to claim 9, wherein the display panel comprises a first display region and a second display region, and the first display region is the reference region and the second display region is the to-be-calibrated region, wherein obtaining the common electrode feedback voltage of the reference region and the common electrode feedback voltage of the to-be-calibrated regions comprises: obtaining the common electrode feedback voltage of the first display region and the common electrode feedback voltage of the second display region, (Han, [0043], “The collecting part 301 is configured to select two adjacent common electrodes and collect voltages of the two adjacent common electrodes.  The comparing part 302 is configured to compare the collected voltages of the two adjacent common electrodes and obtain a comparison result.  The compensating part 303 is configured to, when the comparison result meets a preset condition, compensate input voltages of pixel units in two pixel unit rows corresponding to the two adjacent common electrodes based on the comparison result, so as to enable the voltages applied on the pixel units in the two pixel unit rows to be consistent.”)
	wherein compensating the source voltage of the to-be-calibrated regions based on the common electrode feedback voltage of the reference region and the common electrode feedback voltage of the to-be-calibrated regions to obtain the compensated source voltage comprises: compensating the source voltage of the second display region based on the common electrode feedback voltage of the first display region and the common electrode feedback voltage of the second display region to obtain the compensated source voltage of the second display region. (Han, [0041-0057], [0048], “In this embodiment, the compensating part 303 compensates input voltages of data signal input ends of the pixel units in two pixel unit rows (e.g., 101 and 103) corresponding to the two adjacent common electrodes (e.g., 102 and 104) based on the difference value of the voltages obtained by the comparing part 302, so as to enable the voltages applied on the pixel units in the two pixel unit rows (e.g., 101 and 103) to be consistent, thereby enabling the display brightnesses of the pixel units in the two pixel unit rows (e.g., 101 and 103) to be the same, so as to avoid stripes.  Compensating input voltages of pixel units in the two pixel unit rows (e.g., 101 and 103) can comprise compensating the input voltages of the pixel units in one (e.g., 101) of the two pixel unit rows, and can also comprise compensating input voltage of pixel units in the other (e.g., 103) of the two pixel unit rows, and can further comprise compensating the input voltages of the pixel units in the two pixel unit rows 101 and 103 simultaneously.  This is not defined specifically in the embodiments of the present disclosure, and can be set based on actual conditions. z”)

Consider Claim 12:
Han discloses the display panel according to claim 11, wherein the display panel further comprises a third display region, the second display region and the third display region are the to-be-calibrated regions, and the reference region is located at a middle part of the display panel and the reference region is located between the second display region and the third display region, wherein obtaining the common electrode feedback voltage of the reference region and the common electrode feedback voltage of the to-be-calibrated regions comprises: obtaining the common electrode feedback voltage of the third display region; (Han, [0043], “The collecting part 301 is configured to select two adjacent common electrodes and collect voltages of the two adjacent common electrodes.  The comparing part 302 is configured to compare the collected voltages of the two adjacent common electrodes and obtain a comparison result.  The compensating part 303 is configured to, when the comparison result meets a preset condition, compensate input voltages of pixel units in two pixel unit rows corresponding to the two adjacent common electrodes based on the comparison result, so as to enable the voltages applied on the pixel units in the two pixel unit rows to be consistent.”)
	wherein compensating the source voltage of the to-be-calibrated regions based on the common electrode feedback voltage of the reference region and the common electrode feedback voltage of the to-be-calibrated regions to obtain the compensated source voltage comprises: compensating the source voltage of the third display region based on the common electrode feedback voltage of the first display region and the common electrode feedback voltage of the third display region to obtain the compensated source voltage of the third display region. (Han, [0041-0057], [0048], “In this embodiment, the compensating part 303 compensates input voltages of data signal input ends of the pixel units in two pixel unit rows (e.g., 101 and 103) corresponding to the two adjacent common electrodes (e.g., 102 and 104) based on the difference value of the voltages obtained by the comparing part 302, so as to enable the voltages applied on the pixel units in the two pixel unit rows (e.g., 101 and 103) to be consistent, thereby enabling the display brightnesses of the pixel units in the two pixel unit rows (e.g., 101 and 103) to be the same, so as to avoid stripes.  Compensating input voltages of pixel units in the two pixel unit rows (e.g., 101 and 103) can comprise compensating the input voltages of the pixel units in one (e.g., 101) of the two pixel unit rows, and can also comprise compensating input voltage of pixel units in the other (e.g., 103) of the two pixel unit rows, and can further comprise compensating the input voltages of the pixel units in the two pixel unit rows 101 and 103 simultaneously.  This is not defined specifically in the embodiments of the present disclosure, and can be set based on actual conditions. z”)

Consider Claim 13:
	Han discloses the display panel according to claim 11, wherein compensating the source voltage of the second display region based on the common electrode feedback voltage of the first display region and the common electrode feedback voltage of the second display region to obtain the compensated source voltage of the second display region comprises: obtaining the source voltage corresponding to the second display region; and (Han, [0043], “The collecting part 301 is configured to select two adjacent common electrodes and collect voltages of the two adjacent common electrodes.  The comparing part 302 is configured to compare the collected voltages of the two adjacent common electrodes and obtain a comparison result.  The compensating part 303 is configured to, when the comparison result meets a preset condition, compensate input voltages of pixel units in two pixel unit rows corresponding to the two adjacent common electrodes based on the comparison result, so as to enable the voltages applied on the pixel units in the two pixel unit rows to be consistent.”)
	 adding up the source voltage corresponding to the second display region and a difference between the common electrode feedback voltages of the first display region and the second display region to obtain the compensated source voltage of the second display region. (Han, [0041-0057], [0048], “In this embodiment, the compensating part 303 compensates input voltages of data signal input ends of the pixel units in two pixel unit rows (e.g., 101 and 103) corresponding to the two adjacent common electrodes (e.g., 102 and 104) based on the difference value of the voltages obtained by the comparing part 302, so as to enable the voltages applied on the pixel units in the two pixel unit rows (e.g., 101 and 103) to be consistent, thereby enabling the display brightnesses of the pixel units in the two pixel unit rows (e.g., 101 and 103) to be the same, so as to avoid stripes.  Compensating input voltages of pixel units in the two pixel unit rows (e.g., 101 and 103) can comprise compensating the input voltages of the pixel units in one (e.g., 101) of the two pixel unit rows, and can also comprise compensating input voltage of pixel units in the other (e.g., 103) of the two pixel unit rows, and can further comprise compensating the input voltages of the pixel units in the two pixel unit rows 101 and 103 simultaneously.  This is not defined specifically in the embodiments of the present disclosure, and can be set based on actual conditions. z”)

Consider Claim 14:
	Han discloses the display panel according to claim 9, before obtaining the common electrode feedback voltage of the reference region and the common electrode feedback voltage of the to-be-calibrated regions, comprising: correcting the common electrode feedback voltage of the reference region to be a predetermined voltage. (Han, [0041-0057],  [0053], “In this embodiment, as shown in FIG. 4, the feedback circuit 30 comprises a collecting part 301, a comparing part 302 and a compensating part 303 connected sequentially.  The common electrodes in the display device are connected to the collecting part 301 in the feedback circuit 30, the pixel units in the display device are connected to the compensating part 303 in the feedback circuit 30.  The feedback circuit 30 collects and compares voltages of two adjacent common electrodes in the display device, and compensates voltages of the pixel units in the display device based on the comparison result.  The pixel units in the display device perform display based on the compensation voltages inputted by the feedback circuit 30.  Since the feedback circuit has compensated the voltages inputted to the pixel units, voltages of the pixel units in two adjacent pixel unit rows after compensation are the same, thereby enabling the display brightnesses of the pixel units in the two adjacent pixel unit rows to be the same, so as to avoid stripes.”)

Consider Claim 15:
	Han discloses the display panel according to claim 9, wherein the common electrode of the first display region is provided with a first voltage feedback pin, the common electrode of the to-be-calibrated regions is provided with at least one second voltage feedback pin, and obtaining the common electrode feedback voltage of the reference region and the common electrode feedback voltage of the to-be-calibrated regions comprises: obtaining the common electrode feedback voltage of the reference region by the first voltage feedback pin and obtaining the common electrode feedback voltage of the to-be-calibrated regions by the at least one second voltage feedback pin. (Han, [0041-0057], [0042], “The feedback circuit 30 can comprise a collecting part 301, a comparing part 302 and a compensating part 303 connected sequentially.  One end of the collecting part 301 is connected with the comparing part 302, the other end thereof is connected with common electrodes (e.g., 102, 104, 106) of the display device as shown in FIG. 1.  One end of the compensating part 303 is connected with the comparing part 302, the other end thereof is connected with pixel units of the display device as shown in FIG. 1.”)

Consider Claim 16:
	Han discloses the display panel according to claim 15, wherein the first voltage feedback pin and the at least one second voltage feedback pin are located at a same side of the common electrode, a common electrode input voltage is inputted to the common electrode at a side of the common electrode where the first voltage feedback pin and the second voltage feedback pin are disposed, wherein correcting the common electrode feedback voltage of the reference region to be the predetermined voltage  (Han, [0041-0057], [0042], “The feedback circuit 30 can comprise a collecting part 301, a comparing part 302 and a compensating part 303 connected sequentially.  One end of the collecting part 301 is connected with the comparing part 302, the other end thereof is connected with common electrodes (e.g., 102, 104, 106) of the display device as shown in FIG. 1.  One end of the compensating part 303 is connected with the comparing part 302, the other end thereof is connected with 
pixel units of the display device as shown in FIG. 1.”)

Consider Claim 17:
	Han discloses a display device, comprising a display panel comprising (Han, See Abstract.)
	a comparing circuit and a calibrating circuit that are coupled to each other, (Han, [0041-0057], [0042], “The feedback circuit 30 can comprise a collecting part 301, a comparing part 302 and a compensating part 303 connected sequentially.”) 
	the display panel comprising a plurality of display regions arranged along a horizontal direction, in which one of the display regions is a reference region and the others of the display regions are to-be-calibrated regions, the display panel comprising source electrodes and a common electrode; (Han, [0050], [0051] The display device can comprise a plurality of pixel unit rows, each pixel unit row comprising a plurality of pixel units.  The display device further comprises common electrodes connected with the plurality of pixel unit rows correspondingly.  The pixel units perform display based on the compensation voltage inputted by the feedback circuit 30.”)
	the comparing circuit, connected to the common electrodes of the reference region and the to-be-calibrated regions, configured to obtain a common electrode feedback voltage of the reference region and the common electrode feedback voltage of (Han, [0045], “In an embodiment, the comparing part 302 can be configured to calculate a difference value of the voltages of the two adjacent common electrodes, and feed back the difference value of the voltages to the compensating part 303.” [0046], “In this embodiment, the comparing part 302 comparing the two collected voltages can comprise calculating a difference value of the voltages of the two adjacent common electrodes 102 and 104.  For example, assuming that the collected voltages of the common electrodes 102 and 104 are -1V and -0.5V respectively, then the calculated voltage difference value is 0.5V.”)
	the calibrating circuit, configured to compensating a source voltage of the to-be-calibrated regions based on the common electrode feedback voltage of the reference region and the common electrode feedback voltage of the to-be-calibrated regions to obtain a compensated source voltage; and (Han, [0052], “The comparing part 302, after obtaining a comparison result, feeds back the comparison result to the compensating part 303.  The compensating part 303, when the comparison result meets the preset condition, compensates input voltages of pixel units in two pixel unit rows (e.g., 101 and 103) corresponding to the two adjacent common electrodes 102 and 104, so as to enable the voltages on the pixel units in the two pixel unit rows 101 and 103 to be consistent, thereby enabling, after voltage compensation, the display brightnesses of the pixel units in the two pixel unit rows 101 and 103 to be consistent (e.g., same or approximate), so as to avoid stripes.  In addition, the compensating part 303, when the comparison result does not meet the preset condition, informs the collecting part 301 to reselect another two adjacent common electrodes.  In such a case, the collecting part 301 is further configured to, when the comparison result does not meet the preset condition, reselect another two adjacent common electrodes and collect voltages of the reselected two adjacent common electrodes.”)
	the calibrating circuit, configured to output the compensated source voltage to a corresponding source electrode of the to-be-calibrated regions. (Han, [0053], “Since the feedback circuit has compensated the voltages inputted to the pixel units, voltages of the pixel units in two adjacent pixel unit rows after compensation are the same, thereby enabling the display brightnesses of the pixel units in the two adjacent pixel unit rows to be the same, so as to avoid stripes.”)
	Han, while showing the regions being commonly connected to the common electrode does not specify that the common electrode which is planar and disposed across the plurality of display regions. 
	Xu however teaches it was a technique known to those having ordinary skill in the art before the effective filing date of the invention to provide a panel with the common electrode which is planar and disposed across the plurality of display regions. (Xu, [0096], “Illustratively, for a display device, as shown in FIG. 3, the display device includes a display panel, a common electrode located in the display panel, and a common voltage input region C that provides a common voltage to the common electrode.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a common electrode being planar, as this was a known technique in the art in view of Xu and would have been utilized for the purpose of providing these regions with different voltages thereby avoiding the horizontal white line that occurs in the display of the display device. (Xu, [0106])

Consider Claim 18:
	Han discloses the display device according to claim 17, wherein compensating the source voltage of the to-be-calibrated regions based on the common electrode feedback voltage of the reference region and the common electrode feedback voltage of the to-be-calibrated regions to obtain the compensated source voltage comprises: comparing the common electrode feedback voltage of the reference region with the (Han, [0045], “In an embodiment, the comparing part 302 can be configured to calculate a difference value of the voltages of the two adjacent common electrodes, and feed back the difference value of the voltages to the compensating part 303.” [0046], “In this embodiment, the comparing part 302 comparing the two collected voltages can comprise calculating a difference value of the voltages of the two adjacent common electrodes 102 and 104.  For example, assuming that the collected voltages of the common electrodes 102 and 104 are -1V and -0.5V respectively, then the calculated voltage difference value is 0.5V.”)
	compensating a corresponding source voltage of the to-be-calibrated regions based on the difference between the common electrode feedback voltages of the reference region and the to-be-calibrated regions to obtain the compensated source voltage. (Han, [0043], “The collecting part 301 is configured to select two adjacent common electrodes and collect voltages of the two adjacent common electrodes.  The comparing part 302 is configured to compare the collected voltages of the two adjacent common electrodes and obtain a comparison result.  The compensating part 303 is configured to, when the comparison result meets a preset condition, compensate input voltages of pixel units in two pixel unit rows corresponding to the two adjacent common electrodes based on the comparison result, so as to enable the voltages applied on the pixel units in the two pixel unit rows to be consistent.”)

Consider Claim 19:
	Han discloses the display device according to claim 17, wherein the display panel comprises a first display region and a second display region, and the first display region is the reference region and the second display region is the to-be-calibrated region, wherein obtaining the common electrode feedback voltage of the reference (Han, [0045], “In an embodiment, the comparing part 302 can be configured to calculate a difference value of the voltages of the two adjacent common electrodes, and feed back the difference value of the voltages to the compensating part 303.” [0046], “In this embodiment, the comparing part 302 comparing the two collected voltages can comprise calculating a difference value of the voltages of the two adjacent common electrodes 102 and 104.  For example, assuming that the collected voltages of the common electrodes 102 and 104 are -1V and -0.5V respectively, then the calculated voltage difference value is 0.5V.”)
	wherein compensating the source voltage of the to-be-calibrated regions based on the common electrode feedback voltage of the reference region and the common electrode feedback voltage of the to-be-calibrated regions to obtain the compensated source voltage comprises: compensating the source voltage of the second display region based on the common electrode feedback voltage of the first display region and the common electrode feedback voltage of the second display region to obtain the compensated source voltage of the second display region. (Han, [0041-0057], [0048], “In this embodiment, the compensating part 303 compensates input voltages of data signal input ends of the pixel units in two pixel unit rows (e.g., 101 and 103) corresponding to the two adjacent common electrodes (e.g., 102 and 104) based on the difference value of the voltages obtained by the comparing part 302, so as to enable the voltages applied on the pixel units in the two pixel unit rows (e.g., 101 and 103) to be consistent, thereby enabling the display brightnesses of the pixel units in the two pixel unit rows (e.g., 101 and 103) to be the same, so as to avoid stripes.  Compensating input voltages of pixel units in the two pixel unit rows (e.g., 101 and 103) can comprise compensating the input voltages of the pixel units in one (e.g., 101) of the two pixel unit rows, and can also comprise compensating input voltage of pixel units in the other (e.g., 103) of the two pixel unit rows, and can further comprise compensating the input voltages of the pixel units in the two pixel unit rows 101 and 103 simultaneously.  This is not defined specifically in the embodiments of the present disclosure, and can be set based on actual conditions. z”)

Consider Claim 20:
	Han discloses the display device according to claim 19, wherein the display panel further comprises a third display region, the second display region and the third display region are the to-be-calibrated regions, and the reference region is located at a middle part of the display panel and the reference region is located between the second display region and the third display region, (Han, [0041-0057], [0042], “The feedback circuit 30 can comprise a collecting part 301, a comparing part 302 and a compensating part 303 connected sequentially.  One end of the collecting part 301 is connected with the comparing part 302, the other end thereof is connected with common electrodes (e.g., 102, 104, 106) of the display device as shown in FIG. 1.  One end of the compensating part 303 is connected with the comparing part 302, the other end thereof is connected with pixel units of the display device as shown in FIG. 1.”)
	wherein obtaining the common electrode feedback voltage of the reference region and the common electrode feedback voltage of the to-be-calibrated regions comprises: obtaining the common electrode feedback voltage of the third display region; (Han, [0043], “The collecting part 301 is configured to select two adjacent common electrodes and collect voltages of the two adjacent common electrodes.  The comparing part 302 is configured to compare the collected voltages of the two adjacent common electrodes and obtain a comparison result.  The compensating part 303 is configured to, when the comparison result meets a preset condition, compensate input voltages of pixel units in two pixel unit rows corresponding to the two adjacent common electrodes based on the comparison result, so as to enable the voltages applied on the pixel units in the two pixel unit rows to be consistent.”)
	wherein compensating the source voltage of the to-be-calibrated regions based on the common electrode feedback voltage of the reference region and the common  (Han, [0041-0057], [0052], “The comparing part 302, after obtaining a comparison result, feeds back the comparison result to the compensating part 303.  The compensating part 303, when the comparison result meets the preset condition, compensates input voltages of pixel units in two pixel unit rows (e.g., 101 and 103) corresponding to the two adjacent common electrodes 102 and 104, so as to enable the voltages on the pixel units in the two pixel unit rows 101 and 103 to be consistent, thereby enabling, after voltage compensation, the display brightnesses of the pixel units in the two pixel unit rows 101 and 103 to be consistent (e.g., same or approximate), so as to avoid stripes.  In addition, the compensating part 303, when the comparison result does not meet the preset condition, informs the collecting part 301 to reselect another two adjacent common electrodes.  In such a case, the collecting part 301 is further configured to, when the comparison result does not meet the preset condition, reselect another two adjacent common electrodes and collect voltages of the reselected two adjacent common electrodes.”)
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
	Granting of After Final Interviews: “Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.” See MPEP § 713.09. Examiner highly recommends in the interest of compact prosecution, if amendments are to be presented (and require nominal consideration), Applicant submit a response prior to an RCE with the After Final Consideration Pilot 2.0 (AFCP 2.0) program which has been extended through September 30, 2022. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. Under AFCP 2.0, examiners will also use the additional time to schedule and conduct an interview to discuss the results of their search and/or consideration with you, if your response does not place the application in condition for allowance. In this way, you will benefit from the additional search and consideration afforded by the pilot, even when the results do not lead to allowance. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Further information regarding this program can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 or simply search AFCP in the search box on the uspto.gov website.
	Prior art made of record and not relied upon which is still considered pertinent to applicant's disclosure is cited in a current or previous PTO-892.  The prior art cited in a 
	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any claims on amendment and any new claims. That is, please indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application.
	The Office action has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim(s), other passages and figures may/will apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Michael J Jansen II/Primary Examiner, Art Unit 2626